Field, C. J.
We are of opinion that Pub. Sts. c. 191, §§ 42, 43, do not authorize a bond to be given by any person unless he is a person having an interest in the property upon which a lien has been claimed. There are no special provisions in this chapter of the statutes authorizing a person having such an interest to procure a bond to be executed by another person with the same effect as if executed by himself, and we think that Pub. Sts. c. 161, § 104, do not apply to bonds given pursuant to Pub. Sts. c. 191, § 42. Such bonds, by § 43 of the same chapter, are required to “ contain a description of the property or interest released,” and to be recorded by the obligor within ten days after the approval of the bond “ in the registry of deeds for the county or district in which the property lies ”; and it is provided that “the lien shall not be dissolved until the bond is so recorded.” The intention is that the record shall show that a person having an interest in the property has given a bond pursuant to § 42, and has thus released his interest from the lien. The bond of a person having no interest in the property is not a compliance with the statute. Glendon Co. v. Townsend, 120 Mass. 346.

Exceptions overruled.